




Exhibit 10.1


SEPARATION AGREEMENT
AND GENERAL RELEASE


This Separation Agreement and General Release (the “Agreement”) is made and
entered into between Nicolas Roelofs (hereinafter referred to as “Roelofs”) and
Agilent Technologies, Inc. (“Agilent”). The purpose of this Agreement is to
document the termination of Roelofs employment with Agilent on terms that are
satisfactory both to Agilent and Roelofs. The effective date of this Agreement
shall be the 7th day following the execution of this Agreement by Roelofs,
provided that Roelofs has not revoked his acceptance of this Agreement in
accordance with Section 25 hereof. (“Effective Date”). Therefore, Agilent and
Roelofs agree as follows:


1. In exchange for the promises set forth in this Agreement, Agilent agrees to
do the following:


a. Workforce Management Program. Roelofs is eligible for and Agilent will
designate him as a participant in Agilent’s Workforce Management Program with a
termination date as of October 31, 2013. Except as is otherwise provided for in
this Agreement, at the time of termination, all benefits and sums otherwise due
will be computed in accordance with Agilent’s standard procedures for
participants in the Agilent Workforce Management program and with the Workforce
Management Program provisions of the applicable benefit or other plan documents.
Except as modified in this Agreement, Roelofs will be entitled to exercise
employee benefit conversion privileges, specifically including but not limited
to COBRA conversion privileges, upon the same terms and conditions as would be
available to any other participant in the Workforce Management Program.


b. Severance Payments: Provided that this Agreement is executed by Roelofs no
later than November 9, 2013 and becomes effective on or before November 16,
2013, Agilent shall provide to Roelofs enhanced severance payments in the gross
amount of Eight Hundred Ninety-Three Thousand, Seven Hundred Fifty-Four Dollars
($893,754). This amount includes 2 months of Roelofs’ monthly base pay ($91,666)
which represents the Enhanced Severance Payment provided for in Agilent’s
Workforce Management Program plus 17.5 months of Roelofs’ monthly base pay
($802,088), in exchange for the additional promises made and obligations
incurred by Roelofs as set forth in this Agreement. This severance amount will
be delivered to Roelofs in a single lump sum payment, less required withholding
and authorized deductions, to be paid within 90 days of the Effective Date of
this Agreement, but in no event will it be paid prior to the date of termination
or later than January 31, 2014. Roelofs acknowledges that these are amounts to
which he is not otherwise entitled and Roelofs acknowledges these amounts are
good and valuable consideration in exchange for the promises set forth herein.


c. Non-Severance Payments. The severance amounts set forth in paragraph b. are
in addition to any non-severance payments (Health Expense Payment and Job Search
Payment) normally provided to employees who terminate under Agilent’s Workforce
Management Program.


d. Stock Options. Roelofs’ unvested Stock Options, if any, will be treated in
accordance with the Workforce Management provisions of Agilent’s Stock Plans and
the grant agreements associated with each Stock Option granted to Roelofs.


e. Restricted Stock Units (RSUs). Roelofs’ unvested Restricted Stock Units, if
any, will be treated in accordance with the Workforce Management provisions of
Agilent’s Stock Plans and with the grant agreements associated with each RSU
granted to Roelofs.




--------------------------------------------------------------------------------






f. Long Term Performance Program (“LTPP”): Roelofs’ LTPP awards will be treated
in accordance with the Workforce Management provisions of Agilent’s relevant
LTPP plan documents. The payouts, if any, will be based on actual performance
measured against the performance criteria for the relevant performance period.
Awards may range from zero to 200%, and will be determined by the Compensation
Committee following the conclusion of the relevant three year performance
period. The payouts, if any, shall be subject to the terms and conditions set
forth in each of the relevant LTPP plan documents.


g. No Legal Entitlement: Agilent and Roelofs agree that Roelofs has no
pre-existing right to receive any of the payments or benefits described in this
Agreement and that Roelofs' right to receive the payments and benefits described
herein is subject to the terms of this Agreement.


3. In exchange for the promises set forth in this Agreement, Roelofs
acknowledges and agrees as follows:


a. Roelofs acknowledges that he is the recipient of confidential and proprietary
business information, and that he will not use or disclose such information
except as may be permitted by Agilent or required by law. Roelofs acknowledges
that he signed the Agreement Regarding Confidential Information and Proprietary
Development (“ARCIPD”) on May 15, 2006, a copy of which is attached as Exhibit
B, and that the obligations contained in that document survive the termination
of his employment. Nothing in this Agreement supersedes or renders the terms and
conditions of the ARCIPD unenforceable or void.


b. Roelofs acknowledges and agrees that as a Senior Vice President of Agilent
and President of the Life Sciences Group, he was exposed to some of Agilent’s
most sensitive, proprietary and confidential information, including trade
secrets. Roelofs acknowledges and agrees that release of this information to
Agilent’s competitors could cause immeasurable competitive damage to Agilent.
Roelofs understands that although he is in no way prohibited by any provision of
this Agreement from becoming employed by any one of the companies set forth on
the list of competitor companies included in Exhibit C, Roelofs must be
particularly careful about the potential for use and disclosure of sensitive,
proprietary and confidential information belonging to Agilent should Roelofs
become employed, including as a contractor, consultant, board member or advisor,
by any of these companies, their subsidiaries or affiliates.


c. Roelofs agrees to attend an Exit Interview on or before his employment
termination date, at which time all appropriate personnel documents will be
executed. Roelofs further agrees that he will return all company property and
identification on or before his employment termination date. Thereafter, Roelofs
agrees to do such other acts as may be reasonably requested by Agilent in order
to effectuate the terms of this Agreement.


d. Roelofs agrees that he will not make any public statement or statements to
the press, through the internet or any other public forum, including websites,
blogs, or social networking sites, concerning Agilent, its business objectives,
its management practices, or other sensitive information without first receiving
Agilent's written approval. Roelofs further agrees not to disparage Agilent, its
officers, directors, employees or agents in any manner likely to be harmful to
them or their business, business reputation or personal reputation, provided
that Roelofs may respond accurately and fully to any question, inquiry or
request for information when required by legal process to do so.






--------------------------------------------------------------------------------




4. Roelofs acknowledges that the Amended and Restated Change of Control
Severance Agreement between Roelofs and Agilent, dated April 9, 2008, has been
terminated, effective September 18, 2013, and has no further force or effect.


5. Roelofs and Agilent agree that Roelofs’ repatriation to the United States
will be governed by the terms of the International Long-Term Assignment Policy
and the International Long Term Assignment Letter dated April 19, 2012.


6. Roelofs understands that his current visa will be cancelled on the date of
the termination of his employment. Roelofs further agrees that if he or any of
his family members wish to remain in Singapore or return to Singapore after the
date of termination of his employment, it will be his responsibility to arrange
and pay for all legally required documentation to allow him to remain in or
re-enter the country and to fully and completely comply with all immigration
laws and regulations related to his activities.


7. In exchange for Agilent's doing the acts described in this Agreement, Roelofs
on behalf of himself, his heirs, estate, executors, administrators, successors
and assigns does fully release, discharge, and agree to hold harmless Agilent,
its officers, agents, employees, attorneys, employee benefit plans, employee
benefit plan fiduciaries and administrators, consultants, subsidiaries,
affiliated companies, successors and assigns from all actions, causes of action,
claims, judgments, obligations, damages, liabilities, costs, or expense of
whatsoever kind and character which he may have as of the date of execution of
this Agreement, including but not limited to any and all claims under or related
to the following:


a.
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Equal Pay Act of 1963, the Age Discrimination in Employment Act, the
Rehabilitation Act of 1973, the Americans With Disabilities Act, the Post-Civil
War Reconstruction Acts, as amended (42 U.S.C. Sections 1981-1988), the
Rehabilitation Act of 1973, any state civil rights act, any amendments to the
foregoing laws, and any federal, state, county, municipal, or other law,
statute, regulation or order relating to employment discrimination;

 
b.
the Fair Labor Standards Act, the National Labor Relations Act, the Family and
Medical Leave Act, any claims relating to Section 806 of the Sarbanes-Oxley Act
of 2002, any amendments to the foregoing laws, and any federal, state, county,
municipal, or other law, statute, regulation or order relating to employee
working conditions, the protection of employees, including whistleblower
protection or protection of general welfare of employees;



c.
any claims for reemployment, salary, wages, bonuses, vacation pay, stock
options, acquired rights, appreciation from stock options, stock appreciation
rights, benefits or other compensation of any kind;



d.
any claims under any other federal, state or local statutes, ordinances or
regulations, including but not limited to the Employee Retirement Income
Security Act of 1974, or federal or state Constitutional provision;



e.
any claims relating to, arising out of, or connected with his employment with
Agilent, including for wrongful discharge, whether or not the same be based upon
any alleged violation of public policy; compliance (or lack thereof) with any
internal Agilent policy, procedure, practice, or guideline; or any oral,
written, express, and/or implied employment contract or agreement, or the breach
of any term thereof, including but not limited to, any implied covenant of good
faith and fair dealing; or any federal, state, county or municipal law, statute,
regulation, or order whether or not relating to labor or employment;





--------------------------------------------------------------------------------






f.
any claim in tort or contract, or of retaliatory treatment, or seeking
declaratory, injunctive or equitable relief; and



g.
any claims relating to, arising out of, or connected with any other matter or
event occurring prior to the execution of this Agreement whether or not brought
before any judicial, administrative, or other tribunal.



8. Roelofs understands and expressly agrees that this Agreement extends to all
claims of every nature and kind whatsoever, known or unknown, suspected or
unsuspected, past or present and all rights under Section 1542 of the California
Civil Code and/or any similar statute or law of any other jurisdiction are
expressly waived. Section 1542 reads as follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.


9. This release of claims does not include: (i) Roelofs’ right to enforce the
terms of this Agreement; (ii) claims for vested benefits to which Roelofs is
entitled, including but not limited to Workers’ Compensation benefits; (iii)
claims that cannot be released as a matter of law; and (iv) claims arising under
federal or state securities or employment discrimination laws where Roelofs does
not seek personal monetary or other relief.


10. Roelofs acknowledges and agrees that if he or any other person or entity
files a claim or permits to be filed a claim in a civil action or other legal
proceeding for relief, including personal relief for Roelofs (including but not
limited to back pay, front pay, monetary damages, attorney’s fees, cost,
injunctive or declaratory relief) against Agilent (except to enforce this
Agreement), he will not accept or be eligible to receive any personal relief
from such a claim or cause of action.


11. Roelofs represents and warrants that he has not assigned any such claim or
authorized any other person or entity to assert such claim on Roelofs’ behalf.
Further, Roelofs agrees that under this Agreement he waives any claim for
damages incurred at any time in the future because of alleged continuing effects
of past wrongful conduct involving any such claims and any right to sue for
injunctive relief against the alleged continuing effects of past wrongful
conduct involving such claims.


12. Notwithstanding any provision of this Agreement, Roelofs shall not release
any right he may otherwise have to indemnification by Agilent pursuant to the
company’s certificate of incorporation, by-laws, insurance policies, agreements,
or applicable law.


13. Roelofs acknowledges as of the Effective Date of this Agreement, he has
received all standard wages and compensation due to him from Agilent through
that time.


14. In entering into this Agreement, the parties have intended that this
Agreement be a full and final settlement of all matters, whether or not
presently disputed, that could have arisen between them as of the date this
Agreement is executed, except for those claims set forth in paragraph 8. No
modification of this Agreement will be effective unless in writing and signed by
both parties hereto.
  
15. This Agreement and compliance with this Agreement does not constitute an
admission of liability by Agilent.






--------------------------------------------------------------------------------




16. It is expressly understood that Roelofs is a participant in various Agilent
benefit plans. Any participation by Roelofs in such benefit plan is governed by
the terms of the current plan or grant document governing the administration of
the benefit in which he is participating.


17. It is expressly agreed that the claims released pursuant to this Agreement
include all claims against employees, officers, directors, attorneys and agents
of Agilent in their individual and representative capacities, whether or not
such employees were acting within the course and scope of their employment.


18. Each party shall bear its own costs, expenses, and attorneys’ fees incurred
in, or arising out of, or connected with the review and execution of this
Agreement.


19. Roelofs agrees that the terms, amount and fact of settlement shall be
confidential. Therefore, except as may be necessary to enforce the rights
contained herein in an appropriate legal proceeding or as may be necessary to
receive professional services from, an attorney, accountant, or other financial
or tax adviser, Roelofs agrees not to disclose the existence or contents of this
Agreement or any past or future related discussions or documentation to anyone,
including, but not limited to, past, present and future employees of Agilent.
Disclosure is permitted only to Roelofs’ attorney, accountant, financial or tax
advisor and spouse on the condition that such individuals shall be advised of
these limitations, or as otherwise required by law.


20. At Agilent’s request, Roelofs will give his reasonable cooperation to
Agilent in connection with any legal matter, proceeding or action relating to
Agilent.


21. It is further expressly agreed and understood that Roelofs has not relied
upon any advice from Agilent Technologies, Inc. and/or its attorneys whatsoever
as to the taxability, whether pursuant to federal, state, or local income tax
statutes or regulations or otherwise, of the payments made hereunder and that
Roelofs will be solely liable for all tax obligations, if any, arising from
payment of the sums and provision of benefits specified herein and shall hold
Agilent Technologies, Inc. harmless from any tax obligations arising from said
payment.


22. Should any provision of this Agreement be declared or determined by any
court of competent jurisdiction to be wholly or partially illegal, invalid, or
unenforceable, the legality, validity, and enforceability of the remaining
parts, terms, or provisions shall not be affected thereby, and said illegal,
unenforceable, or invalid part, term or provision shall be deemed not to be a
part of this Agreement.


23. This Settlement Agreement will be governed by and construed in accordance
with the laws of the State of California.


24. Except as set forth in Section 17 above, if there is any dispute arising out
of or related to this Agreement, which cannot be settled by good faith
negotiation between the parties, such dispute will be submitted to
JAMS/EndDispute, for nonbinding mediation. If complete agreement cannot be
reached within 45 days of submission to mediation, any remaining issues will be
submitted to JAMS/EndDispute for final and binding arbitration pursuant to the
American Arbitration Association Rules and Procedures for Employment Disputes
with each party bearing its own costs and attorneys’ fees, including the cost of
the arbitration, regardless of the outcome of the arbitration.


25. The following notice is provided in accordance with the provisions of
Federal Law:


a.
You are entitled to and have been given up to forty-five (45) days in which to
accept the terms of this Separation Agreement and General Release.







--------------------------------------------------------------------------------




b.
You have been told in writing to consult with an attorney regarding this
Agreement.



c.
In accordance with the Older Workers’ Benefit Protection Act, you have been
provided with information concerning the job title and age information relative
to individuals in the decisional unit who were and were not selected for the
Workforce Management Program (set forth on EXHIBIT A, attached), and the
eligibility factors for the Program and the time limits applicable to the
Program;



d.
You have the right to revoke your acceptance of this Agreement at any time
within seven (7) days from the date you sign it, and this Agreement will not
become effective and enforceable until this seven (7) day revocation period has
expired.



e.
To revoke your acceptance, you must send a written notice of revocation to Jodi
Juskie, Managing Counsel, Agilent Technologies, Inc., 900 S. Taft Ave., Loveland
CO, 80513 by 5:00 p.m. on or before the seventh day after you sign this
Agreement.



26. This Agreement is intended to be compliant with or exempt from Internal
Revenue Code Section 409A (“Code Section 409A”) and shall be interpreted
accordingly. This Agreement shall be administered and interpreted to maximize
the short-term deferral exemption to Code Section 409A. The portion of any
payment under this Agreement that is paid within the short-term deferral period
(within the meaning of Code Section 409A) shall be treated as a short-term
deferral and not aggregated with other payments to the maximum extent possible
under Code Section 409A. Any other portion of the payment that does not meet the
short-term deferral requirement shall, to the maximum extent possible, be deemed
to satisfy the exception from Code Section 409A for involuntary separation pay
and shall not be aggregated with any other payment. All payments and benefits
contemplated by this Agreement shall constitute "separate payments" under Code
Section 409A. No amount hereunder can be deferred under Agilent’s 2005 Deferred
Compensation Plan or any other deferred compensation arrangement. The Company
does not guarantee or warrant the Code Section 409A or other tax consequences of
this Agreement and, except as specifically provided to the contrary in this
Agreement, Roelofs shall in all cases be liable for any taxes due as a result of
this Agreement.


27. To the extent required by Code Section 409A, and only to the extent required
by Code Section 409A, a reference in this Agreement to Roelofs’ termination of
employment shall be treated as a reference to his Separation from Service,
within the meaning of Code Section 409A.


ROELOFS FURTHER STATES THAT HE HAS HAD THE OPPORTUNITY TO CONSULT WITH THE
ATTORNEY OF HIS CHOICE, THAT HE HAS CAREFULLY READ THIS AGREEMENT, THAT HE HAS
HAD AMPLE TIME TO REFLECT UPON AND CONSIDER ITS CONSEQUENCES, THAT HE FULLY
UNDERSTANDS ITS FINAL AND BINDING EFFECT, THAT THE ONLY PROMISES MADE TO HIM TO
SIGN THIS AGREEMENT ARE THOSE STATED ABOVE AND THAT HE IS SIGNING THIS AGREEMENT
VOLUNTARILY.




ACCEPTED AND AGREED:


AGILENT TECHNOLOGIES, INC.            


By: /s/ Jean Halloran                    By: /s/ Nicolas Roelofs
Name:    Jean Halloran                    Name: Nicolas Roelofs
Title: Senior Vice President, Human Resources


Date: October 31, 2013                Date: October 31, 2013




--------------------------------------------------------------------------------




EXHIBIT B


Agreement Regarding Confidential Information and Proprietary Developments


























































































--------------------------------------------------------------------------------




EXHIBIT C


List of Companies


Danaher
Waters
Thermo & Life Technologies
Perkin-Elmer
GE
Bruker
Qiagen
Illumina
Shimadzu
Affemetrix
Roche Diagnostics
Phenomenex


















